On Remand from the Alabama Supreme Court

PER CURIAM.
In regard to the consolidated appeals numbered 2120872, 2120907, and 2130628,  the Alabama Supreme Court reversed this court’s prior judgments in HealthSouth of Alabama, LLC v. Shelby Ridge Acquisition Corp., 207 So.3d 14, 36 (Ala.Civ.App.2015), and rendered judgments in favor of HealthSouth of Alabama, LLC, and the Alabama State Health Planning and Development Agency. Ex parte HealthSouth of Alabama, LLC, 207 So.3d 39, 43 (Ala.2016). The supreme court also remanded the cause to this court with instructions. In compliance with the supreme court’s instructions, we remand, the cases in the appeals numbered 2120872, 2120907, and 2130628 to the Montgomery Circuit Court (“the circuit court”) with instructions that the circuit court allow the parties to implement the solution they have reached. We note that a petition for writ of certiorari *46was not filed in the supreme court for the appeal numbered 2130515 that was consolidated with the other appeals. Our decision to affirm the circuit court’s judgment in that appeal therefore remains unchanged.
2120872—REMANDED WITH INSTRUCTIONS.
2120907—REMANDED WITH INSTRUCTIONS.
2130628—REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN and MOORE, JJ., concur.
THOMAS and DONALDSON, JJ., concur specially.